DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-7, drawn to a wall that is entirely segmented into at least one first region and at least one second region, classified in F04D29/522.
II. Claim 8-16, drawn to a fan case with multiple layers (inner shell, filler layer, back sheet, outer layer), and where only the back sheet layer is segmented into at least one first region and at least one second region, classified in F01D21/045.
III. Claim 17-20, drawn to a method of forming a wall with a single first region and a single second region, where the single first region adjoins the single second region, classified in B29C70/30, B32B27/08,20.


The inventions are independent or distinct, each from the other because:

The invention of Claim 1 of Group I and the invention of Claim 8 of Group II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed
1) have materially different designs as the invention of claim 1 of group I is a wall that is entirely segmented into at least one first region and at least one second region and the invention of claim 2 of group II is a fan case with multiple layers (inner shell, filler layer, back sheet, outer layer), and only the back sheet layer is segmented into at least one first region and at least one second region,
2) the invention of Claim 1 of Group I and the invention of Claim 8 of Group II are mutually exclusive as the invention of claim 1 of group I is a wall that is entirely segmented into at least one first region and at least one second region and the invention of claim 2 of group II is a fan case with multiple layers (inner shell, filler layer, back sheet, outer layer), and where only the back sheet layer is segmented into at least one first region and at least one second region, and
3) the invention of Claim 1 of Group I and the invention of Claim 8 of Group II do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

The invention of Claim 1 of Group I and the invention of Claim 17 of Group III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case
1) the process of the invention of claim 17 of group III can be used to make another and materially different product than that of the invention of claim 1 of group I, such as a wall with a single first region that is adjoined to a single second region, and
2) the product of the invention of claim 1 of group I can be made by another and materially different process than that of the process of the invention of claim 17 of group III, such as by a process that includes a step of laying more than a single first region and a single second region in an arrangement where the first and second region(s) are not adjoining.

The invention of Claim 8 of Group II and the process of the invention of claim 17 of group III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case
1) the process of the invention of claim 17 of group III can be used to make another and materially different product than that of the invention of claim 8 of group II, such as a wall with a single first region that is adjoined to a single second region and a lack of the annular inner shell, filler layer, annular outer layer as required by the invention of claim 8 of group II, and
2) the product of the invention of claim 8 of group II can be made by another and materially different process than that of the process of the invention of claim 17 of group III, such as by a process that includes a step of laying more than a single first region and a single second region in an arrangement where the first and second region(s) are not adjoining and steps of arranging annular inner shell, filler layer, annular outer layer which are not required by the invention of claim 17 of group III.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
A serious search burden is present as groups I and II are classified in different classifications; F04D29/522, F01D21/045, and B29C70/30, B32B27/08,20, respectively,
Further groups I, II, and III would each require different search terms (wall, fan case, laying, adjoining, shell, filler layer, etc.) and considerations (apparatus structure, method step claim scope, operating condition in method, etc. )
A serious examination burden is present as a potential prior art reference than anticipates or renders obvious one of groups I, II, or III would not necessarily anticipate or render obvious another of groups I, II or III.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.



This application contains claims directed to the following patentably distinct species:
Species A, second region layer arrangement embodiment with 10 layers of Fig4
Species B, second region layer arrangement embodiment with 12 layers of Fig5
Species C, transition zone with non-staggered butt splice of Fig6
Species D, transition zone with staggered butt splice of Fig7
Species E, transition zone with overlap splice with constant thickness of Fig8
Species F, transition zone with overlap splice with non-constant thickness of Fig9
The species are independent or distinct because as disclosed above the different species have mutually exclusive characteristics for each identified species. 
Species A and B have mutually exclusive layer arrangements for the second region.
Species C-F have mutually exclusive characteristics for the transition zone.
In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species of the grouping of Species A-B and to elect a single disclosed species of the grouping of Species C-F, for prosecution on 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
Different search terms, scopes, and considerations are required for each of the species A-F, due to the mutually exclusive characteristics of their arrangements, at least in part due to the differences between the layer arrangement and layer region transition arrangements, as discussed above.
A potential prior art reference that anticipates or renders obvious one of the species A-F, would not necessarily anticipate or render obvious one or more of the other species A-F.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.


	The office notes that a proper election will include a selection of one group/species from each of the following groupings: Group I-III, Species A-B, Species C-F.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093.  The examiner can normally be reached on M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JOHN S HUNTER, JR/Examiner, Art Unit 3745         

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747